Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 1 of 8 PageID# 1063




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


  UMG RECORDINGS, INC., et al.,

                           Plaintiffs,

                 v.                                   Case No. 1:18-cv-00957-CMH-TCB

  KURBANOV, et al.,

                           Defendants.


           PROPOSED JOINT DISCOVERY PLAN PURSUANT TO RULE 26(f)

        Pursuant to Federal Rule of Civil Procedure 26(f), Local Civil Rule 26, and the Court’s

 April 1, 2021 Scheduling Order (ECF No. 77), Plaintiffs UMG Recordings, Inc., et al.

 (collectively, “Plaintiffs”) and Defendant Tofig Kurbanov (“Defendant”) submit this Proposed

 Joint Discovery Plan. The initial pretrial conference is set for April 28, 2021 at 11:00 a.m.

 I.     MEETING

        On April 19, 2021, the parties conferred to consider the nature and basis of their claims

 and defenses, the possibility of a prompt settlement or resolution of the case, trial before a

 magistrate judge, arrangements for the disclosures required by Rule 26(a)(1), and development

 of this discovery plan.

 II.    INITIAL DISCLOSURES

        The parties have agreed to serve their initial disclosures pursuant to Federal Rule of Civil

 Procedure 26(a)(1) on or before April 26, 2021.

 III.   DISCOVERY PLAN

        The parties jointly propose the following discovery plan.
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 2 of 8 PageID# 1064




        A.        Subjects

        The scope of discovery will be governed by Federal Rule of Civil Procedure 26(b) and

 the Court’s April 1, 2021 Scheduling Order (ECF No. 77).

        B.        Parties’ Discovery

        1.        The Court’s April 1, 2021 Scheduling Order (ECF No. 77) requires the parties to

 complete discovery by August 13, 2021.

        2.        The party with the burden of proof on an issue will serve opening expert report(s)

 no later than June 18, 2021.

        3.        Any party intending to serve expert reports responding to the opening expert

 reports will serve them no later than July 9, 2021.

        4.        Any party intending to serve reply expert reports will serve them no later than

 July 30, 2021.

        5.        All expert and fact depositions shall be completed by August 13, 2021.

        C.        Pre-Trial Conference

        The Court’s April 1, 2021 Scheduling Order (ECF No. 77) set the final pretrial

 conference for August 19, 2021, at 10:00 a.m.

        D.        Motions for Summary Judgment

        1.        Motions for summary judgment, if any, will be filed by September 10, 2021.

        2.        Briefs in opposition to any motions for summary judgment will be filed by

 October 8, 2021.

        3.        Briefs in reply in support of any motion for summary judgment will be filed by

 October 22, 2021.




                                                   2
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 3 of 8 PageID# 1065




 IV.    STIPULATIONS

        A.      Documents Received from Non-Parties

        Any party that receives documents from a non-party pursuant to a subpoena shall make

 those documents available to any other party, at that other party’s cost.

        B.      Service

        For all motions and other Court filings, the parties agree to rely on automated service

 through ECF. For service of documents not filed through ECF, the parties agree to serve, and

 accept service, by e-mail. The parties agree to exchange Word copies of all discovery requests

 on the date the discovery is served.

        C.       Protective Order

        The parties shall confer on the terms of an appropriate protective order that may be

 deemed necessary to protect confidential, proprietary information that may be exchanged during

 the course of discovery. The parties will file an appropriate motion for entry of a protective

 order on or before April 26, 2021.

        D.      Settlement Negotiations

        The parties will discuss settlement opportunities and consider the possibility of a

 settlement conference as the case progresses.

        E.       Trial

        A jury trial has been demanded. Based on the parties’ current assumptions, it is expected

 that the trial of this matter will last from five to eight trial days. The parties have not consented

 to trial before a magistrate judge.




                                                   3
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 4 of 8 PageID# 1066




 V.     DISPUTED ISSUES

        A.      Plaintiffs’ Position

        1.      Electronically Stored Information. Defendant refuses to agree to—or even

 discuss—a protocol for the preservation and production of electronically stored information

 (“ESI”). Defendant rejected Plaintiffs’ proposal for an ESI protocol as “premature” and

 “costly.” That position is untenable. Plaintiffs respectfully request that the Court enter

 Plaintiffs’ proposal for an ESI protocol, which is attached as Exhibit A, so that document

 production can proceed without delay.

        Pursuant to Federal Rule of Civil Procedure 26(f)(3)(C), Plaintiffs proposed an ESI

 protocol, including the forms in which ESI should be produced. Defendant has no basis to make

 the same timing and cost objections it previously set forth in the parties’ originally-filed

 Proposed Joint Discovery Plan Pursuant to Rule 26(f) (ECF No. 55), which was filed seven

 months ago before the Court stayed the proceedings. The Court’s April 1, 2021 Scheduling

 Order (ECF No. 77) permitted discovery to begin as of that date. On April 7, 2021, Plaintiffs

 served Defendant discovery requests. By this time, Defendant should be fully aware of what

 documents are being requested and the format in which Defendant’s documents can be produced.

 And, to the extent Defendant cannot convert documents from their native format (see ECF

 No. 55, at 8), the proposed protocol allows the parties to produce either in TIFF format or native

 format. Plaintiffs’ proposed ESI protocol is appropriate and timely.

        2.      Discovery Schedule. The discovery deadline set forth by Court’s April 1, 2021

 Scheduling Order (ECF No. 77) may present challenges in view of the need for international

 discovery, logistical difficulties due to the COVID-19 virus, and any delays due to issues relating

 to ESI. For example, Plaintiffs will seek to depose Defendant, who resides in Russia; Plaintiffs

 also are told that the documents to be produced by Defendant are likely to be in Russian and in
                                                   4
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 5 of 8 PageID# 1067




 need of translation to English. Given these issues, Defendant had previously agreed to extending

 the time for discovery by eight weeks (see ECF No. 55, at 2), but Defendant no longer consents

 to such an extension. Nonetheless, the parties will endeavor to work cooperatively on the

 discovery schedule and, in the event they cannot, may seek the Court’s assistance.

         B.      Defendant’s Position

         Discovery schedule

         It is no secret that Mr. Kurbanov – a Russian citizen and resident without ties to the

 United States or the Eastern District of Virginia – did not seek to be in this Court. Plaintiffs filed

 their litigation here (despite the fact that not one of them is located in the Eastern District of

 Virginia) because they wanted to take advantage of the rocket docket. They got what they

 wished for but now object to the constrined discovery schedule that is standard in this Court.

         Although it is true that Plaintiffs have indicated their intent to take Mr. Kurbanov’s

 deposition in Russia, what Plaintiffs have failed to mention is that the parties have agreed that

 such a deposition will take place remotely, via Zoom (or the equivalent), effectively eliminating

 days of travel time on each side of the depostion. If anything, this should make the discovery

 more efficient, not less. In reality, then, here has been no actual demonstration of need to amend

 the Court’s usual practices, just speculation from the Plaintiffs about what might one day present

 a problem. This is a non-dispute presently.


         Electronically Stored Information

         Despite Plaintiffs’ contention, above, that Defendant should somehow have known all of

 the documents to be produced, their volume, and format (because Plaintiffs had propounded a

 proposed ESI plan months earlier), it has – in reality – been less than two (2) weeks since




                                                    5
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 6 of 8 PageID# 1068




 Plaintiffs served their request for documents. The request has been transmitted to the client in

 Russia and counsel are working with him to try to identify responsive information.

         In the parties’ Zoom conference on April 19, 2021, counsel for Mr. Kurbanov informed

 Plaintiffs that they were in the process of determining what responsive documents might exist

 and stated that, when they had done so, they would be happy to discuss the methods and format

 of production. Counsel for Mr. Kurbanov also informed Plaintiffs that they had, in the past in

 other litigations, utilized third-party electronic discovery platforms to facilitate the production of

 large amounts of electronic data and that they would do so in this case if the volume of data to be

 produced warranted the significant costs associated with such services. Counsel for Mr.

 Kurbanov also volunteered that they would generally be amenable to producing any electronic

 data that exists in its native format.

         Dissatisfied with this response, Plaintiffs have instead brought their complaint to the

 court, painting the issue as “disputed” when in reality it is simply “premature.” The Rules do not

 require parties to agree to a specific form of production of electronically stored data, despite

 Plaintiffs’ desires to the contrary. Moreover, it is not even as if Mr. Kurbanov has rejected the

 format of production sought by Plaintiffs – he has simply said he will not agree to a costly

 process before determining if the volume of the materials to be produced warrants such an

 expenditure. This, too, is (presently at least) a non-dispute.




                                                   6
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 7 of 8 PageID# 1069




 Dated: April 21, 2021              Respectfully submitted,

                                       /s/ Scott A. Zebrak
                                    Scott A. Zebrak (VSB No. 38729)
                                    Matthew J. Oppenheim (pro hac vice)
                                    Lucy Grace D. Noyola (pro hac vice)
                                    Kellyn M. Goler (pro hac vice)
                                    OPPENHEIM + ZEBRAK, LLP
                                    4530 Wisconsin Avenue, NW, 5th Floor
                                    Washington, DC 20015
                                    Tel: (202) 480-2999
                                    Fax: (866) 766-1678
                                    scott@oandzlaw.com
                                    matt@oandzlaw.com
                                    lucy@oandzlaw.com
                                    kellyn@oandzlaw.com

                                    Attorneys for Plaintiffs




                                       7
Case 1:18-cv-00957-CMH-TCB Document 82 Filed 04/21/21 Page 8 of 8 PageID# 1070




                                       /s/ Jeffrey H. Geiger
                                    Jeffrey H. Geiger (VSB No. 40163)
                                    SANDS ANDERSON PC
                                    1111 E. Main Street, Suite 2400
                                    Bank of America Plaza
                                    P.O. Box 1998 (23218)
                                    Richmond, Virginia 23218-1998
                                    Telephone: (804) 783-7248
                                    jgeiger@sandsanderson.com

                                      /s/ Valentin D. Gurvits
                                    Valentin D. Gurvits (pro hac vice)
                                    BOSTON LAW GROUP, PC
                                    825 Beacon Street, Suite 20
                                    Newton Centre, Massachusetts 02459
                                    Telephone: 617-928-1804
                                    vgurvits@bostonlawgroup.com

                                      /s/ Evan Fray-Witzer
                                    Evan Fray-Witzer (pro hac vice)
                                    CIAMPA FRAY-WITZER, LLP
                                    20 Park Plaza, Suite 505
                                    Boston, Massachusetts 02116
                                    Telephone: 617-426-0000
                                    Evan@CFWLegal.com

                                      /s/ Matthew Shayefar
                                    Matthew Shayefar (pro hac vice)
                                    Law Office of Matthew Shayefar, PC
                                    925 N La Brea Ave
                                    West Hollywood, California 90038
                                    Telephone: 323-948-8101
                                    matt@shayefar.com

                                    Attorneys for Defendant




                                      8
